Mercure, J. P.
Appeals from two orders of the Family Court of Washington County (Hemmett, Jr., J.), entered April 14, 1997, which granted petitioner’s applications, in two proceedings pursuant *644to Social Services Law § 384-b, to adjudicate respondent’s children to be permanently neglected, and terminated respondent’s parental rights.
When these related proceedings were previously before us, we rejected claims that the proceedings were jurisdictionally defective or that petitioner had failed to prove by clear and convincing evidence that it fulfilled its statutory duty to make diligent efforts to encourage and strengthen the parental relationship or that respondent failed to plan for the future of her children (232 AD2d 780). We therefore upheld Family Court’s findings of permanent neglect but reversed the orders of disposition and remitted the matter to Family Court solely on the basis of our finding that Family Court had erred in terminating respondent’s parental rights without first conducting a dispositional hearing (id.). Family Court has since conducted such a hearing and on the basis of the evidence presented therein made de novo determinations to terminate respondent’s parental rights. Respondent appeals and we now affirm.
The evidence adduced at the dispositional hearing, including evidence of respondent’s continuing failure to meaningfully deal with her alcoholism and mental illness, provide abundant support for Family Court’s conclusion that it would be in the children’s best interests to terminate respondent’s parental rights and commit their care and custody to petitioner (see, Matter of Star Leslie W., 63 NY2d 136, 147-148).
Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the orders are affirmed, without costs.